DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to the amendment received 6/30/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient so that 35 USC § 112(f) is no longer invoked.

	
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding claims 1, 13, and 21, the applicant argues that Sprain teaches a cryoprobe that is compatible for use with an MRI. The examiner agrees with this assertion. The applicant asserts that because Sprain is already MRI-compatible, there is no reason to combine Sprain and Dobak. The examiner is unsure why the applicant included this assertion in their remarks because the motivation for combining Sprain and Dobak is not MRI compatibility. The motivation for adding Dobak to the combination is enhancing the heat transfer capacity of the coils while limiting the length of the heater, which is completely unrelated to MRI compatibility.
In response to applicant's argument that Dobak is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, regarding claims 1, 13, and 21, the applicant argues that Dobak is not related to cryoprobes not to MRI imaging. In addition, once again, the applicant asserts that a person skilled in the art would not have considered the combination of Sprain and Dobak because Dobak does not improve the MRI compatibility of the device. The examiner disagrees with both assertions. Dobak teaches “a method and apparatus for performing hypothermia of a selected organ” (Abstract). Although Dobak does not use the word “cryoprobe”, the description of the invention is a description of a cryoprobe. Therefore, Dobak teaches a cryoprobe and is therefore analogous art. In addition, once again, the motivation for including Dobak was enhancing the heat transfer capacity of the coils, which is not related to MRI compatibility at all. Therefore, the applicant’s argument are not persuasive and the previous rejection under 35 USC § 103 stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, 12-13, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sprain et al., US 20210369319, herein referred to as “Sprain”, in view of Dobak, III, US 5957963, herein referred to as “Dobak”.
Regarding claim 1, Sprain discloses a cryoprobe (Figure 3/4: cryoprobe 100), comprising: a probe shaft (Figure 3: probe shaft 102) having a proximal section and a distal section (Figure 3: portion 4 and Figure 4: distal section 106) opposite to the proximal section, the distal section being insertable into a patient ([0006]: “each cryoprobe includes a probe shaft having a distal section insertable in a patient”), the probe shaft being made of a first material having a magnetic susceptibility of less than about 0.001 in S.I. units ([0015]: “a substantial portion of the probe shaft may comprise a metallic material, for example, the whole shaft of the needle can be of a metallic material, e.g., stainless steel”); a cryofluid supply tube (Figure 4: cryofluid supply tube 112) located within the probe shaft (Figure 4: cryofluid supply tube 112 is within probe shaft 102), the cryofluid supply tube being configured to receive cryofluid from a cryofluid source ([0006]: “each probe shaft can comprise an electrically-conductive material and can be configured to receive a cryofluid from a cryofluid source for cooling and/or freezing the patient's tissue”), the cryofluid supply tube being configured to supply the cryofluid toward the distal section (Figure 4: distal section 106) for cooling and/or freezing the patient's tissue ([0082]: “the cryoprobe 100 includes a cryofluid supply tube 112 extending substantially along its length for providing a high-pressure cryofluid to the distal operating tip 104”); and an electrical resistance heater (Figure 4: electric heater 116 and [0086]: “the electric heater 116 may comprise a material having high resistance) comprising resistive elements having helical coils located within the probe shaft (Figures 3 and 4: electrical heater 116 is located within probe shaft probe shaft 102 and [0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils)”), the electrical resistance heater being made of a second material having a magnetic susceptibility less than about 0.0005 in S.I. units ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)”), the electrical resistance heater being configured to heat and thereby thaw, and/or cauterize tissue, when current is supplied thereto ([0085]: “a heater 116 can optionally be provided within the probe shaft 102 to facilitate thawing and/or cauterizing tissue”), whereby the electrical resistance heater is configured to provide electrical resistive heating of tissue when positioned in a magnet room of a magnetic resonance imaging (MRI) system ([0112] and Fig. 1/2A). Sprain does not explicitly disclose a device wherein the counter-wound helical coils comprise a first set of coils wound in a direction counter to a second set of coils, a number of coils of the first set of coils being balanced by a number of coils of the second set of coils such that when current is supplied to the electrical resistance heater, a first magnetic field generated by the first set of coils is counteracted and/or opposite to a second magnetic field generated by the second set of coils.
However, Dobak teaches a device wherein the counter-wound helical coils comprise a first set of coils (Figure 6: side 42) wound in a direction counter to a second set of coils (Figure 6: side 44), a number of coils of the first set of coils being balanced by a number of coils of the second set of coils (Figure 6: side 42 and side 44 have the same number of coils) such that when current is supplied to the electrical resistance heater, a first magnetic field generated by the first set of coils is counteracted and/or opposite to a second magnetic field generated by the second set of coils. When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 2, Sprain teaches a cryoprobe wherein the coils are each configured to generate heat when current is supplied to the electrical resistance heater ([0085]: “the electrical heater 116 can be a resistive heater 116, wherein the electrical heater 116 generates heat proportional to the current flow therethrough and the electrical resistance of electrical heater 116”). Sprain does not teach a device with a first and second set of coils.
However, Dobak discloses a device with a first (Figure 6: side 42) and second set of coils (Figure 6: side 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
	Regarding claim 3, Sprain teaches a cryoprobe (Figure 3: cryoprobe 100) with an electrical resistance heater (Figure 4: electrical heater 116) comprises a single wire made of the second material ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils). Sprain does not explicitly teach a device where the single wire is wound in a first direction to form the first set of coils, and the single wire is wound in a second direction to form the second set of coils, the first direction being counter to the second direction.
However, Dobak teaches a device wherein the single wire (Figure 6: heat transfer element 40) is wound in a first direction to form the first set of coils (Figure 6: side 42), and the single wire is wound in a second direction to form the second set of coils (Figure 6: side 44), the first direction being counter to the second direction (see Figure 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the wire and coils disclosed in Sprain with the wire and coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 4, Sprain teaches a cryoprobe (Figure 3: cryoprobe 100) with a single wire ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils). Sprain does not teach a device wherein the single wire is wound as a continuous loop having a looped section, so as to form the first set of coils and the second set of coils.
However, Dobak teaches a device wherein the single wire (Figure 6: heat transfer element 40) is wound as a continuous loop having a looped section, so as to form the first set of coils and the second set of coils (see Figure 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the wire and coils disclosed in Sprain with the wire and coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 5, Sprain teaches a cryoprobe (Figure 3: cryoprobe 100) with a distal section (Figure 3: portion 4 and Figure 4: distal section 106) of the probe shaft (Figure 3: probe shaft 102). Sprain does not teach a device wherein the looped section is positioned in or near the distal section of the probe shaft.
However, Dobak teaches a device wherein the looped section is positioned in or near the distal section of the device (Figure 6: heat transfer element 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the wire and coils disclosed in Sprain with the wire and coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 8, Sprain discloses a cryoprobe wherein (Figure 3: cryoprobe 100) the electrical resistance heater (Figure 4: electric heater 116) is configured to receive electric current when the cryoprobe is connected to a MRI scanner ([107]: “Advantageously, in such embodiments, detection of electrical signals (by the electrical measurement system 420) and determination of whether the electrical heater 116 has electrical communication with the probe shaft 102 (by the control system 40) can be made during operation of the electrical heater 116 (e.g., heating, thawing, etc.) or during operation of MRI system because of electrical isolation between adjacent cryoprobes.”).
Regarding claim 9, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) that is proximal to the MRI scanner (Figures 1 and 2A). Sprain does not explicitly disclose a device wherein the first magnetic field associated with the first set of coils counteract the second magnetic field associated with the second set of coils when current is passing through the electrical resistance heater, so as to reduce artifacts in an MRI image generated by the MRI scanner.
However, Dobak teaches a device wherein the first magnetic field associated with the first set of coils (Figure 6: side 42) counteract the second magnetic field associated with the second set of coils (Figure 6: side 44) when current is passing through the electrical resistance heater, so as to reduce artifacts in an MRI image generated by the MRI scanner. When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 10, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) with helical coils ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils)”) wherein current passes through the electrical resistance heater when the cryoprobe is proximal to the MRI scanner (Figures 1 and 2A and [107]). Sprain does not explicitly disclose a device wherein the counter-wound helical coils permit cancellation of a first force of the first set of coils and a second force of the second set of coils so as to reduce torque on the cryoprobe.
However, Dobak teaches a device wherein the counter-wound helical coils permit cancellation of a first force of the first set of coils (Figure 6: side 42) and a second force of the second set of coils (Figure 6: side 44) so as to reduce torque on the cryoprobe. When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 12, Sprain teaches a cryoprobe wherein the electrical resistance heater (Figure 4: electric heater 116) is connectable to a temperature monitoring and/or control system so as to determine temperature of the electrical resistance heater when current is supplied therethrough ([0086]: “A pair of lead wires may attach to terminal ends of the heater 116 wire, to electrically connect the heater 116 to the control system 40 and supply current thereto.”).
Regarding claim 13, Sprain teaches a method of electrically heating a cryoprobe in conjunction with magnetic resonance imaging ([107]), comprising: providing a cryoprobe (Figure 3: cryoprobe 100), comprising: a probe shaft (Figure 3: probe shaft 102) having a proximal section and a distal section (Figure 3: portion 4 and Figure 4: distal section 106) opposite to the proximal section, the probe shaft being made of a first material having a magnetic susceptibility less than about 0.001 in S.I. units ([0015]: “a substantial portion of the probe shaft may comprise a metallic material, for example, the whole shaft of the needle can be of a metallic material, e.g., stainless steel”), and an electrical resistance heater (Figure 4: electric heater 116) comprising resistive elements ([0086]: “the electric heater 116 may comprise a material having high resistance) having helical coils ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils)”), the electrical resistance heater being made of a second material having a magnetic susceptibility less than about 0.0005 in S.I. units ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)”); placing a patient (Figure 1: patient 20), including the patient's target tissue, inside a bore of a MRI system (Figure 14: MRI scanner); inserting the distal section of the cryoprobe into the patient ([0006]: “each cryoprobe includes a probe shaft having a distal section insertable in a patient”); heating the cryoprobe via the electrical resistance heater while the patient is placed in the bore of the MRI system ([0107]). Sprain does not explicitly teach a method wherein the coils are counter-wound and whereby a first magnetic field associated with the first set of coils being counteracted by and/or is opposite to a second magnetic field associated with the second set of coils.
However, Dobak teaches a method wherein the coils are counter-wound (Figure 6: heat transfer element 40) and whereby a first magnetic field associated with the first set of coils (Figure 6: side 42) being counteracted by and/or is opposite to a second magnetic field associated with the second set of coils (Figure 6: side 44). When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 16, Sprain teaches a method comprising connecting the electrical resistance heater (Figure 4: electric heater 116) to a temperature monitoring and/or control system, and measuring temperature of the electrical resistance heater when current is supplied thereto ([0004] and [0107]: “For example, a test voltage can be supplied to the electrical heater 116 and a current passing therethrough can be measured by the electrical measurement system 420, so as to measure electrical resistance associated with the electrical heater 116. In such examples, the change in electrical resistance with time can be monitored by the control system 40 to determine whether the temperature generated by the electrical heater 116 follows predetermined temperature ranges.”).
Regarding claim 17, Sprain teaches a method comprising positioning the cryoprobe in an MRI room comprising the MRI system (Figure 1 and 2A).
	Regarding claim 18, Sprain teaches a method further comprising cooling and/or freezing tissue by supplying cryofluid to the cryoprobe ([0006]: “each probe shaft can comprise an electrically-conductive material and can be configured to receive a cryofluid from a cryofluid source for cooling and/or freezing the patient's tissue”).
Regarding claim 19, Sprain in view of Dobak discloses the method of claim 13. Sprain does not disclose a method further comprising cancelling the first magnetic field associated with the first set of coils with the second magnetic field associated with the second set of coils when current is passing through the electrical resistance heater when the cryoprobe is proximal to an MRI scanner, and thereby suppressing artifacts in an MRI image generated by the MRI scanner.
However, Dobak teaches a method comprising cancelling the first magnetic field associated with the first set of coils (Figure 6: side 42) with the second magnetic field associated with the second set of coils (Figure 6: side 44) when current is passing through the electrical resistance heater when the cryoprobe is proximal to an MRI scanner, and thereby suppressing artifacts in an MRI image generated by the MRI scanner. When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 20, Sprain discloses a method wherein current passes through the electrical resistance heater when the cryoprobe is proximal to the MRI scanner (Figures 1 and 2A and [107]). Sprain does not explicitly disclose a method comprising cancelling a first force of the first set of coils with a second force of the second set of coils when current is passing through the electrical resistance heater when the cryoprobe is proximal to the MRI scanner, and thereby reducing torque on the cryoprobe.
However, Dobak teaches a method comprising cancelling a first force of the first set of coils (Figure 6: side 42) with a second force of the second set of coils (Figure 6: side 44) when current is passing through the electrical resistance heater when the cryoprobe is proximal to the MRI scanner, and thereby reducing torque on the cryoprobe. When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 21, Sprain teaches a method of imaging a cryoprobe using magnetic resonance imaging ([107]), comprising: providing a cryoprobe (Figure 3: cryoprobe 100), comprising: a probe shaft (Figure 3: probe shaft 102) having a proximal section and a distal section (Figure 3: portion 4 and Figure 4: distal section 106) opposite to the proximal section, the probe shaft being made of a first material having a magnetic susceptibility less than about 0.001 in S.I. units ([0015]: “a substantial portion of the probe shaft may comprise a metallic material, for example, the whole shaft of the needle can be of a metallic material, e.g., stainless steel”), and an electrical resistance heater (Figure 4: electric heater 116) comprising resistive elements ([0086]: “the electric heater 116 may comprise a material having high resistance) having helical coils ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome) wound in helical coils (e.g., between about 50 coils and about 200 coils)”), the electrical resistance heater being made of a second material having a magnetic susceptibility less than about 0.0005 in S.I. units ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)”); providing a magnetic resonance (MR) scanner (Figure 1: MRI scanner 14); heating the cryoprobe via the electrical resistance heater by supplying current thereto ([0085]); generating magnetic resonance (MR) signals ([0073]: “the MRI system may be used to image the patient”); and imaging the cryoprobe concurrently when the cryoprobe is being heated ([0073]: “Further, imaging may be performed during insertion to guide the surgical tool to the intended location inside the patient. Additionally, imaging may be performed after insertion and during surgery, as well as after surgery.”). Sprain does not explicitly teach a method wherein the helical coils are counter-wound helical coils comprising a first set of coils wound in a direction counter to a second set of coils and whereby a first magnetic field generated by the first set of coils is counteracted by and/or opposite to a second magnetic field generated by the second set of coils.
However, Dobak teaches a method wherein the coils are counter-wound helical coils (Figure 6: heat transfer element 40) comprising a first set of coils (Figure 6: side 42) wound in a direction counter to a second set of coils (Figure 6: side 44) and whereby a first magnetic field associated with the first set of coils (Figure 6: side 42) being counteracted by and/or is opposite to a second magnetic field associated with the second set of coils (Figure 6: side 44). When current is supplied to both coils, each coil creates an equal and opposite magnetic field which counteract each other because the coils are equal and opposite to each other. (Figure 7: The fields created by each coil are illustrated using a loop with an arrow. As shown in the figure, the fields are opposite to each other. Since the coils have the same number of coils, the fields are equal to each other. These equal and opposite magnetic fields counteract each other). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the coils disclosed in Sprain with the coils taught by Dobak in order to enhance the heat transfer capacity of the coils, while limiting the length of the heater (Dobak Col. 8, lines 31-35).
Regarding claim 23, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) wherein the second material has a magnetic susceptibility of less than or equal to about 0.0002 in S.I. units ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)” where titanium is the material used by the applicant). Titanium is seen as having a magnetic susceptibility of less than or equal to about 0.0002 in S.I. units. This value can be interpreted broadly as it does not necessarily state the specifics of the upper and lower bounds.
Regarding claim 25, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) wherein the second material has a magnetic susceptibility of between about 0.0001 and about 0.0005 in S.I. units ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)” where titanium is the material used by the applicant). Titanium is seen as having a magnetic susceptibility of between about 0.0001 and about 0.0005 in S.I. units. This value can be interpreted broadly as it does not necessarily state the specifics of the upper and lower bounds. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sprain in view of Dobak, further in view of Berzak et al., US 20060155267, herein referred to as “Berzak”.
Regarding claim 6, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) with a probe shaft (Figure 3: probe shaft 102). Sprain in view of Dobak does not explicitly disclose a cryoprobe wherein the probe shaft is made of Inconel alloys. 
However, Berzak teaches a cryoprobe wherein the probe shaft is made of Inconel alloys ([0045]: “The cryoprobe may preferably be constructed of titanium or of Inconel.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe shaft disclosed in Sprain so that it is made of Inconel alloys as taught by Berzak to ensure that the cryoprobe is constructed of MRI-compatible material ([0045]).
Regarding claim 7, Sprain teaches a cryoprobe wherein the second material is titanium ([0086]: “the electrical heater 116 comprises metal wire (e.g., titanium, copper and/or alloys such as nichrome)”).
Regarding claim 22, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100). Sprain in view of Dobak does not explicitly disclose a device wherein the first material has a magnetic susceptibility of less than or equal to about 0.0006 in S.I. units.
However, Berzak teaches a cryoprobe wherein the first material has a magnetic susceptibility of less than or equal to about 0.0006 in S.I. units ([0045]: “the cryoprobe may preferably be constructed of titanium or of Inconel” which is the same material disclosed by the applicant). Inconel is seen as having a magnetic susceptibility of less than or equal to about 0.0006 in S.I. units. This value can be interpreted broadly as it does not necessarily state the specifics of the upper and lower bounds. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe shaft disclosed in Sprain so that it is made of Inconel alloys as taught by Berzak to ensure that the cryoprobe is constructed of MRI-compatible material ([0045]).
Regarding claim 24, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100). Sprain in view of Dobak does not explicitly disclose a device wherein the first material has a magnetic susceptibility of between about 0.0002 and about 0.001 in S.I. units.
However, Berzak teaches a cryoprobe wherein the first material has a magnetic susceptibility of between about 0.0002 and about 0.001 in S.I. units ([0045]: “the cryoprobe may preferably be constructed of titanium or of inconel” which is the same material disclosed by the applicant). Inconel is seen as having a magnetic susceptibility of between about 0.0002 and about 0.001 in S.I. units. This value can be interpreted broadly as it does not necessarily state the specifics of the upper and lower bounds. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe shaft disclosed in Sprain so that it is made of Inconel alloys as taught by Berzak to ensure that the cryoprobe is constructed of MRI-compatible material ([0045]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sprain in view of Dobak, further in view of Privitera et al., US 20100241114, herein referred to as “Privitera”.
Regarding claim 11, Sprain discloses a cryoprobe (Figure 3: cryoprobe 100) wherein each of the cryofluid supply tube (Figure 4: cryofluid supply tube 116) and the electrical resistance heater (Figure 4: electric heater 116) is coaxial with the probe shaft (see Figures 3 and 4 and [0082]: “the cryofluid supply tube 112 can be positioned coaxially/concentrically within the probe shaft 102”), the electrical resistance heater being radially offset from an inner wall of the probe shaft so as to form an annular return lumen (Figure 4: there is space between the inner wall of the probe shaft and the electrical resistance heater 116).  Sprain in view of Dobak does not explicitly disclose the annular return lumen permitting return of the cryofluid from the distal section toward the proximal section.
However, Privitera teaches a cryoprobe (Figure 1: cryoprobe 10) wherein the annular return lumen (Figure 2: return line 36) permits the return of the cryofluid from the distal section toward the proximal section ([0042]: “the tubeset 32 comprises a high pressure (700 psi) delivery (inlet) line 34, preferably including a filter, that supplies cryofluid, such as nitrous oxide gas, to the cryoprobe and a low pressure (approximately 30 psi to 50 psi) return (exhaust) line 36 that evacuates the expanded cryofluid from the probe”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the annular return lumen disclosed in Sprain with the ability to return the cryofluid from the distal section toward the proximal section of the cryoprobe in order to control the supply of cryofluid (Privitera [0011]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprain in view of Dobak, further in view of Cosman et al., US 7862563, herein referred to as “Cosman”.
Regarding claim 14, Sprain teaches a method comprising thawing the tissue by supplying current to the electrical resistance heater ([0085]: “a heater 116 can optionally be provided within the probe shaft 102 to facilitate thawing and/or cauterizing tissue”). Sprain in view of Dobak does not explicitly teach a method wherein a tissue temperature of between about 60° C and about 90° C is achieved.
However, Cosman teaches a device wherein a tissue temperature of between about 60° C and about 90° C is achieved (Col. 1, lines 25-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method taught by Sprain to achieve a tissue temperature between about 60° C and about 90° C to produce a heat lesion on the tissue (Col. 1, lines 25-30: 60° C to 95° C is about 60° C to about 90° C). 
Regarding claim 15, Sprain teaches a method comprising cauterizing the tissue by supplying current to the electrical resistance heater ([0085]: “a heater 116 can optionally be provided within the probe shaft 102 to facilitate thawing and/or cauterizing tissue”). Sprain in view of Dobak does not explicitly teach a method wherein a tissue temperature of about 100° C is achieved.
However, Cosman teaches a device wherein a tissue temperature of about 100° C is achieved (Col. 1, lines 25-30: 95° C is about 100° C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method taught by Sprain to achieve a tissue temperature of about 100° C to produce a heat lesion on the tissue (Col. 1, lines 25-30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794